                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         STEPHANIE JENSEN,
                                   8                                                        Case No. 5:17-cv-07320-EJD
                                                        Plaintiff,
                                   9                                                        ORDER DENYING DEFENDANT’S
                                                  v.                                        MOTION FOR PARTIAL SUMMARY
                                  10                                                        JUDGMENT
                                         DEARBORN NATIONAL LIFE
                                  11     INSURANCE,                                         Dkt. No. 29

                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13           This is a suit for breach of an insurance contract and breach of the implied covenant of
                                  14   good faith and fair dealing under California state law. Plaintiff Stephanie Jensen alleges that
                                  15   Defendant Dearborn National Life Insurance unreasonably and without proper cause discontinued
                                  16   her long term disability benefits. Presently before the court is Defendant’s Motion for Partial
                                  17   Summary Judgment under Federal Rule of Civil Procedure 56. Dkt. No. 29. The court has
                                  18   reviewed the related documents and pertinent law, and finds that Defendant is not entitled to relief.
                                  19   The court DENIES Defendant’s motion.
                                  20      I.      BACKGROUND
                                  21           Plaintiff was provided long term disability insurance through her employer, Midpeninsula
                                  22   Regional Open Space District. See Def.’s Mem. P. & A. in Supp. Mot. for Partial Summ. J. at 1
                                  23   (Dkt. No. 29-1 at 5). The Policy is currently funded and administered by Defendant. Id. Plaintiff
                                  24   applied for long term disability (“LTD”) benefits on June 8, 2003, asserting that she suffered from
                                  25   Chronic Fatigue Syndrome (CFS), fibromyalgia, and adrenal insufficiency. Jensen Decl. ¶ 8, Ex.
                                  26   2. She began receiving LTD benefits in 2003 and continued receiving benefits without
                                  27   interruption until October 2013. Stuhr Decl. ¶ 4, Ex. C.
                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       1
                                   1          In early 2013, pursuant to its policy, Defendant requested from Plaintiff updated

                                   2   documentation, including but not limited to, all medical information. Id. Ex. B. Based on

                                   3   Plaintiff’s response, Defendant also requested her medical records. Def.’s Mem. P. & A. in Supp.

                                   4   Mot. for Partial Summ. J. at 2 (Dkt. No. 29-1 at 6). Defendant was not able to secure medical

                                   5   records from Plaintiff’s primary care physician, Dr. Randy Baker, when it requested them in June

                                   6   2013. Dkt. No. 38-1 at 48 (Pl.’s Fact 78). In a letter dated September 30, 2013, Defendant

                                   7   informed Plaintiff that her medical records failed to provide proof of continued disability as

                                   8   defined by the Policy, and therefore her benefits would be discontinued after October 1, 2013.

                                   9   Stuhr Decl. ¶ 4, Ex. C. This letter also notified Plaintiff that she could request a review by the

                                  10   California Department of Insurance, Claims Service Bureau. Id.

                                  11          In mid-October 2013, Defendant sent Plaintiff a letter in response to a complaint

                                  12   Defendant had received from the California Department of Insurance. Def. Id. ¶ 5, Ex. D (Def.’s
Northern District of California
 United States District Court




                                  13   Fact 5). Defendant provided an analysis of its denial and notified Plaintiff that she could appeal

                                  14   the decision. Id. On November 4, 2013, Plaintiff sent her appeal (the “Appeal Letter”) to

                                  15   Defendant that stated her grievances against Defendant and accused Defendant of acting in bad

                                  16   faith. Id. ¶ 6, Ex. E (Def.’s Fact 6). In discussing bad faith, Plaintiff noted that “[E]RISA does not

                                  17   apply (the fairer California law applies).” Id. Ex. E, at 5 (Dkt. No. 29-3 at 26). Defendant

                                  18   confirmed receipt of Plaintiff’s appeal in November of 2013. Id. ¶ 7, Ex. F (Def.’s Fact 7).

                                  19          In January of 2014, Dr. Baker sent Defendant a letter in support of Plaintiff’s Appeal

                                  20   Letter. Dr. Baker confirmed that Plaintiff had been his patient since March 1989 and was still

                                  21   “totally disabled due to multiple chronic severe medical conditions” including “debilitating

                                  22   fatigue,” “fibromyalgia,” and high levels of mercury. Jensen Decl. Ex. 5, at DNL 000329 (Dkt.

                                  23   No. 35-4 at 80). He also included his most recent notes from his in-person examinations of her

                                  24   along with notes from the last five years. Jensen Decl. Ex. 5; Dkt. No. 38-1 (Pl.’s Fact 88).

                                  25          Defendant solicited independent medical reviews from Dr. Steven A. Channick and Dr.

                                  26   Michael Gross. Stuhr Decl. Ex. G, H (Dkt. No. 29-3 at 32, 37). In a letter dated January 22, 2014,

                                  27   Dr. Channick stated there were no objective clinical findings to support Plaintiff’s inability to

                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       2
                                   1   perform the material duties of any occupation. Id. Ex. G, at 3 (Dkt. No. 29-3 at 34). Dr. Channick

                                   2   also noted that he was unable to reach Plaintiff’s primary care physician, Dr. Baker, even after

                                   3   several attempts. Id. In a letter dated January 29, 2014, Dr. Gross indicated that there were no

                                   4   objective clinical findings to support Plaintiff’s inability to perform the sustained material duties

                                   5   of any occupation beyond October 1, 2013. Id. Ex. H at 4 (Dkt. No. 29-3 at 40). Dr. Gross noted

                                   6   that he had spoken to Dr. Baker, who told him that due to Plaintiff’s overall condition, Plaintiff

                                   7   was unable to do any work. Id. Ex. H, at 3 (Dkt. No. 29-3 at 39).

                                   8          On January 29, 2014, Defendant affirmed its previous decision to discontinue Plaintiff’s

                                   9   benefits, noting that this was the final review and all administrative remedies had been exhausted.

                                  10   Defendant also notified Plaintiff that she had a right to file suit for benefits under § 502(a) of the

                                  11   Employee Retirement Income Security Act of 1974 (“ERISA”) (the “Response to Appeal Letter”).

                                  12   Id. Ex. I (Dkt. No. 29-3 at 42).
Northern District of California
 United States District Court




                                  13          On September 29, 2017, Plaintiff filed suit in Santa Clara Superior Court against

                                  14   Defendant alleging (1) breach of contract, (2) breach of the implied covenant of good faith and fair

                                  15   dealing, (3) breach of fiduciary duty, (4) intentional infliction of emotional distress, and (5) bad

                                  16   faith. Murphy Decl. Ex. A. Plaintiff filed a First Amended Complaint against Defendant alleging

                                  17   (1) breach of insurance contract and (2) breach of the implied covenant of good faith and fair

                                  18   dealing. Id. Ex. B. Defendant removed the matter to federal court pursuant to 28 U.S.C. §

                                  19   1441(b). Dkt. No. 1.

                                  20          In February of 2019, Defendant filed this Motion for Partial Summary Judgment on

                                  21   Plaintiff’s cause of action for breach of the implied covenant of good faith and fair dealing (the

                                  22   “bad faith claim”) and her prayer for punitive damages. Dkt. No. 29. Defendant advances two

                                  23   main arguments in its Motion. First, Defendant contends that Plaintiff’s bad faith claim is time-

                                  24   barred because she filed her complaint after the two-year statute of limitations had run. Second,

                                  25   Defendant argues it acted reasonably when it terminated her LTD benefits because it relied on

                                  26   independent medical expert opinions.

                                  27

                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       3
                                   1      II.      LEGAL STANDARD

                                   2            A motion for summary judgment or partial summary judgment should be granted if “there

                                   3   is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                   4   law.” Fed. R. Civ. P. 56(a); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000). The

                                   5   moving party bears the initial burden of informing the court of the basis for the motion and

                                   6   identifying the portions of the pleadings, depositions, answers to interrogatories, admissions, or

                                   7   affidavits that demonstrate the absence of a triable issue of material fact. Celotex Corp. v. Catrett,

                                   8   477 U.S. 317, 323 (1986). If the issue is one on which the nonmoving party must bear the burden

                                   9   of proof at trial, the moving party need only point out an absence of evidence supporting the

                                  10   claim; it does not need to disprove its opponent’s claim. Id. at 325.

                                  11            If the moving party meets the initial burden, the burden then shifts to the non-moving party

                                  12   to go beyond the pleadings and designate specific materials in the record to show that there is a
Northern District of California
 United States District Court




                                  13   genuinely disputed fact. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 324. A “genuine issue”

                                  14   for trial exists if the non-moving party presents evidence from which a reasonable jury, viewing

                                  15   the evidence in the light most favorable to that party, could resolve the material issue in his or her

                                  16   favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

                                  17            The court must draw all reasonable inferences in favor of the party against whom summary

                                  18   judgment is sought. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                  19   However, the mere suggestion that facts are in controversy, as well as conclusory or speculative

                                  20   testimony in affidavits and moving papers, is not sufficient to defeat summary judgment. Id.

                                  21   (“When the moving party has carried its burden under Rule 56(c), its opponent must do more than

                                  22   simply show that there is some metaphysical doubt as to the material facts.”); Thornhill Publ’g

                                  23   Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Instead, the non-moving party must come

                                  24   forward with admissible evidence to satisfy the burden. Fed. R. Civ. P. 56(c).

                                  25            “If the nonmoving party fails to produce enough evidence to create a genuine issue of

                                  26   material fact, the moving party wins the motion for summary judgment.” Nissan Fire & Marine

                                  27   Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000). “But if the nonmoving party

                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       4
                                   1   produces enough evidence to create a genuine issue of material fact, the nonmoving party defeats

                                   2   the motion.” Id.

                                   3       III.      DISCUSSION

                                   4              A. Statute of Limitations

                                   5              Defendant argues that Plaintiff’s bad faith claim is time-barred because she filed her initial

                                   6   complaint after the two-year statute of limitations for bad faith claims provided by California Code

                                   7   of Civil Procedure § 339. There is no dispute that Defendant denied Plaintiff’s appeal for benefits

                                   8   on January 29, 2014, and Plaintiff filed suit on September 29, 2017. Therefore, Plaintiff’s suit was

                                   9   not filed within the two-year statute of limitations. In response, Plaintiff contends that equitable

                                  10   estoppel should apply because Defendant repeatedly misrepresented to her that ERISA applied to

                                  11   her case and that she relied upon Defendant’s misrepresentations to her detriment.1

                                  12              “As a general rule, a defendant will be estopped from setting up a statute-of-limitations
Northern District of California
 United States District Court




                                  13   defense when its own prior representation or conduct have caused the plaintiff to run afoul of the

                                  14   statute and it is equitable to hold the defendant responsible for that result.” LaMantia v. Voluntary

                                  15   Plan Adm’rs, Inc., 401 F.3d 1114, 1119 (9th Cir. 2005) (quoting Allen v. A.H. Robins Co., 752

                                  16   F.2d 1365, 1371–72 (9th Cir.1985)). In order for estoppel to apply, “(1) the party to be estopped

                                  17   must be apprised of the facts; (2) the other party must be ignorant of the true state of facts, and the

                                  18   party to be estopped must have acted so that the other party had a right to believe that the party

                                  19   intended its conduct to be acted upon; and (3) the other party relied on the conduct to its

                                  20   prejudice.” LaMantia, 401 F.3d at 1119 (quoting Hinton v. Pac. Enters., 5 F.3d 391, 396-97 (9th

                                  21   Cir. 1993)).

                                  22              Plaintiff’s estoppel theory is based upon Defendant’s Response to Appeal Letter which

                                  23   stated that Plaintiff had a right to file suit for benefits under § 502(a) of the Employee Retirement

                                  24   Income Security Act of 1974. Stuhr Decl. Ex. I. Plaintiff also asserts that she had at least two

                                  25   separate conversations with representatives from Defendant who mentioned ERISA.2 During one

                                  26
                                       1
                                         ERISA does not apply to employee benefit plans that are government plans. 29 U.S.C. §
                                  27   1003(b)(1).
                                       2
                                         Defendant objects to these statements as hearsay. The objection is overruled. The statements are
                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                        5
                                   1   telephone call, a representative from Defendant named “Deborah” directed Plaintiff to a federal

                                   2   labor law website. Jensen Decl. ¶ 52. During another phone call, a representative of Defendant

                                   3   told Plaintiff that ERISA applied. Id. ¶ 54. Plaintiff contends that she believed and relied on

                                   4   Defendant’s representation that ERISA applied, and therefore she did not think she needed to

                                   5   comply with California’s two-year statute of limitations. Id. ¶¶ 53, 55, 57, 58. Plaintiff also

                                   6   asserts that she believed ERISA suits were subject to a four-year statute of limitations. Id. ¶ 57.3

                                   7          Defendant contends that estoppel does not apply because Plaintiff was never ignorant of

                                   8   the true state of facts and was “aware at all times that she had an opportunity to sue for bad faith

                                   9   prior to the expiration of the two-year statute of limitations.” Def.’s Reply Br. in Supp. of Mot.

                                  10   Partial Summ. J. at 5 (Dkt. No. 38 at 8). Defendant reasons that Plaintiff knew her bad faith claim

                                  11   was not governed by ERISA because Plaintiff stated in her Appeal Letter that “ERISA Limits do

                                  12   NOT Apply Here” and “I am not subject to ERISA.” Stuhr Decl. Ex. E, at 5. Defendant also
Northern District of California
 United States District Court




                                  13   implies that Plaintiff’s purported ignorance is not credible because Plaintiff researched whether

                                  14   state or ERISA law governed her claim and that her research ultimately led Plaintiff to file the

                                  15   instant suit in pro per under California law, not ERISA.

                                  16          Moreover, Defendant contends that nothing in the Appeal Letter or the purported oral

                                  17   statements by its representatives suggested that California law was inapplicable or that ERISA

                                  18   preempted the California statute of limitations for bad faith claims. Def.’s Reply Br. in Supp. of

                                  19   Mot. Partial Summ. J. at 7 (Dkt. No. 38 at 10). As such, Defendant contends that there is no

                                  20   evidence of Defendant’s “intent to induce [Plaintiff] into missing the statute of limitations on her

                                  21   potential bad faith claim.” Id. at 8.

                                  22          Given the disputed facts and drawing all reasonable inferences in favor of Plaintiff, the

                                  23   court concludes that genuine issues of material fact preclude summary judgment on the statute of

                                  24
                                       not being offered for the truth of the matter asserted (i.e. that ERISA applies) and under Federal
                                  25   Rules of Evidence 801(d)(2)(d), an opposing party’s statement is not hearsay.
                                       3
                                         There is no federal statute of limitation applicable to lawsuits seeking benefits under ERISA.
                                  26   Wetzel v. Lou Ehlers Cadillac Grp. Long Term Disability Ins. Program, 222 F.3d 643, 646 (9th
                                       Cir. 2000). Therefore, courts “look to the most analogous state statute” in the state where the claim
                                  27   for benefits arose. Id. In California, the most analogous statute is its four-year statute of
                                       limitation governing actions involving written contracts. Id. at 648.
                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                           6
                                   1   limitations defense. A reasonable jury could find, as Plaintiff argues, that a representative told her

                                   2   ERISA applied, and that she reasonably believed and relied upon that representation in concluding

                                   3   that she did not need to comply with the two-year statute of limitations. Conversely, a reasonable

                                   4   jury could find that Plaintiff was never ignorant of the true facts based upon the emphatic language

                                   5   and tone of Plaintiff’s Appeal Letter. A reasonable jury could also disregard evidence of the

                                   6   telephone calls as not credible. A reasonable jury could also find that Defendant did not intend for

                                   7   Plaintiff to act upon the alleged misrepresentations, and further that Plaintiff did not rely on

                                   8   Defendant’s conduct. “At the summary judgment stage the judge’s function is not himself to

                                   9   weigh the evidence and determine the truth of the matter but to determine whether there is a

                                  10   genuine issue for trial. See Anderson, 477 U.S. at 249-55.

                                  11          B. Covenant of Good Faith and Fair Dealing

                                  12          Defendant contends that it did not unreasonably withhold benefits because it paid
Northern District of California
 United States District Court




                                  13   Plaintiff’s Policy benefits for ten years before discontinuing payments when Plaintiff failed to

                                  14   provide evidence of her ongoing disability. Def. Mem. P. & A. Supp. Mot. for Partial Summ. J. at

                                  15   7. Additionally, Defendant contends that it did not act in bad faith because it reasonably relied on

                                  16   two expert opinions to ultimately deny Plaintiff’s claim. Plaintiff counters that Defendant acted

                                  17   unreasonably because, among other things, Defendant conducted only a cursory investigation,

                                  18   relied on deficient expert opinions, and changed Plaintiff’s disability status without proof that her

                                  19   medical condition had improved.

                                  20          Every insurance contract has an implied covenant of good faith and fair dealing. Jordan v.

                                  21   Allstate Ins. Co., 148 Cal. App. 4th 1062, 1071 (2007). “To fulfill its implied obligations, an

                                  22   insurer must give at least as much consideration to the interests of the insured as it gives to its own

                                  23   interest.” Id. at 1072. “The insurer’s duty to give as much consideration to the insured’s interests

                                  24   as it does to its own obligates it to investigate a claim thoroughly.” Id. at 1074. The insurer

                                  25   cannot “reasonably and in good faith” deny payments without a full investigation into the grounds

                                  26   for denial and is subject to liability in tort if it “unreasonably and in bad faith withholds payment

                                  27   of the claim of its insured.” Id. (quoting Frommoethelydo v. Fire Ins. Exch., 42 Cal.3d 208, 214-

                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       7
                                   1   15 (1986)). Moreover, an insurer “may not ignore evidence which supports coverage.” Id.

                                   2          A court may be inclined to adjudicate a bad faith claim in the insurer’s favor if the insurer

                                   3   relied on advice and opinions of independent experts. Chateau Chamberay Homeowners Ass’n v.

                                   4   Associated Int’l Ins. Co., 90 Cal. App. 4th 335, 348 (2001). Such reliance, however, does not

                                   5   automatically insulate an insurer from a bad faith claim based on a “biased investigation.” Id.

                                   6   There are several circumstances where a biased investigation claim should go to the jury,

                                   7   including, but not limited to, when an insurer’s experts were unreasonable and the insurer failed to

                                   8   conduct a thorough investigation. Id. at 348-49.

                                   9          Here, there are triable issues as to whether Defendant’s reliance on its medical experts was

                                  10   reasonable. Dr. Gross and Dr. Channick opined that there were no objective clinical findings to

                                  11   support Plaintiff’s inability to perform work. There are, however, no objective laboratory tests to

                                  12   diagnose Chronic Fatigue Syndrome (“CFS”) and fibromyalgia. Salomaa v. Honda Long Term
Northern District of California
 United States District Court




                                  13   Disability Plan, 642 F.3d 666, 677 (9th Cir. 2011). In the context of ERISA, courts have

                                  14   concluded that it is unreasonable for an insurer to require objective medical evidence of

                                  15   complaints that are inherently subjective in nature. See e.g. Montour v. Hartford Life & Acc. Ins.

                                  16   Co., 588 F.3d 623, 635 (9th Cir. 2009) (stating “[i]t would probably have been unreasonable for

                                  17   Hartford to require Montour to produce objective proof of his pain level”); Cook v. Liberty Life

                                  18   Assur. Co. of Boston, 320 F.3d 11, 21 (1st Cir. 2003) (requiring objective documentation of CFS is

                                  19   unreasonable); Mitchell v. Eastman Kodak Co., 113 F.3d 433 (3rd Cir. 1997) (same); Hagerty v.

                                  20   Am. Airlines Long Term Disability Plan, No. C09-3299 BZ, 2010 WL 3463620, at *2 (N.D. Cal.

                                  21   Sept. 3, 2010).

                                  22          In Salomaa, an insured individual worked for over twenty years before being diagnosed

                                  23   with CFS. 642 F.3d at 667, 669. The Ninth Circuit held that the insurer’s decision to deny

                                  24   coverage was “illogical, implausible, and without support in inferences that could reasonably be

                                  25   drawn from the record” because (i) the doctors who personally examined the insured concluded

                                  26   that he was disabled; (ii) the plan administrator demanded objective tests to establish the existence

                                  27   of a condition for which there are no objective tests; and (iii) the experts that the insurer relied

                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       8
                                   1   upon only examined his paper file and not the insured. Id. at 676.

                                   2          Like the insured in Salomaa, Plaintiff is diagnosed with CFS and fibromyalgia—

                                   3   conditions for which there are no objective tests. Id. at 677. Defendant’s experts only reviewed

                                   4   the paper files of Plaintiff. The experts never performed a physical examination, despite

                                   5   Plaintiff’s willingness to undergo any necessary examination and tests. Jensen Decl. Ex 1, Section

                                   6   F at 23, ¶ 41. Additionally, the experts did not even state that Plaintiff was no longer disabled;

                                   7   they simply stated that there were no objective clinical findings to support Plaintiff’s inability to

                                   8   perform the sustained material duties of any occupation beyond October 1, 2013. Under these

                                   9   circumstances, a reasonable jury could find that Defendant acted unreasonably by relying

                                  10   exclusively on its experts, failing to conduct a physical examination of Plaintiff, and disregarding

                                  11   the opinion of Plaintiff’s treating physician. Jordan, 148 Cal. App. 4th at 1072.

                                  12          Plaintiff also contends that Defendant acted in bad faith because Defendant changed her
Northern District of California
 United States District Court




                                  13   disability status without proof that her medical condition had improved. In Saffon v. Wells Fargo

                                  14   & Co. Long Term Disability Plan, 522 F.3d 863, 870 (9th Cir. 2008), the insured suffered from

                                  15   degeneration of her cervical spine, a condition confirmed by repeated MRI scans and x-rays, and

                                  16   had been diagnosed with chronic headaches, chronic pain syndrome, cervical spondylosis, cervical

                                  17   strain and sprain. After paying long term benefits for a year, the insurer, MetLife, informed the

                                  18   insured that she no longer met the definition of disability and terminated her benefits. Id. at 866.

                                  19   MetLife’s decision was based in part on the fact that the insured’s MRI showed no progression in

                                  20   degeneration. Id. at 871. The Ninth Circuit rejected the proffered justification because MetLife

                                  21   did not explain why further degeneration was necessary to sustain a finding that the insured was

                                  22   disabled. Id. The Ninth Circuit reasoned that MetLife had been paying long-term disability

                                  23   benefits for a year, which suggested that the insured was already disabled, and that in order to find

                                  24   the insured no longer disabled, one would expect the MRIs to show an improvement, not a lack of

                                  25   degeneration. Id. Like the insurer in Saffron, Defendant in this case did not consider whether

                                  26   there was any evidence that Plaintiff’s condition had improved before terminating her benefits. A

                                  27   reasonable jury could find that Defendant’s failure to do so constituted bad faith. Defendant’s

                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       9
                                   1   motion for summary judgment on the bad faith claim is denied.

                                   2          C. Punitive Damages

                                   3          Punitive damages are only allowed in certain cases as a punishment for the defendant and

                                   4   should be granted sparingly with the “greatest caution.” Egan v. Mutual of Omaha Ins. Co., 24

                                   5   Cal.3d 809, 828 (1979) (citing Gombos v. Ashe, 158 Cal.App.2d 517, 726-27 (1958)). It is not

                                   6   sufficient to prove that there was spite or ill will, negligence or even gross negligence. Id. “Mere

                                   7   breach of the covenant of good faith and fair dealing is insufficient to support a finding of intent

                                   8   necessary to justify an award of punitive damages.” Id. Rather, punitive damages are appropriate

                                   9   only where a party is guilty of malice, oppression or fraud. Id. at 825.

                                  10          Here, Plaintiff contends the same set of facts supporting her bad faith claim also support

                                  11   her prayer for punitive damages. In addition to the arguments already discussed above, Plaintiff

                                  12   argues that Defendant began to make an earnest effort to “intimidate” her. Pl.’s Opp. to Def.’s
Northern District of California
 United States District Court




                                  13   Mot. Partial Summ. J. at 10 (Dkt. No. 38 at 14). The alleged intimidation took two forms. First,

                                  14   Plaintiff contends that in the ten months leading up to termination of her benefits, Defendant’s

                                  15   Senior Claim Advocate, Diane Eirich (“Eirich”), routinely withheld or delayed benefit payments.

                                  16   Dkt. No. 38-1 at 45-46 (Pl’s fact 70, 71). Second, in February 2013 Eirich sent Plaintiff a letter

                                  17   notifying Plaintiff that she had been overpaid $237,403.10 over the past ten years. Dkt. No. 38-1

                                  18   at 44 (Pl’s fact 66, 67), Ex. 9-10. According to Defendant’s calculations, Plaintiff was eligible for

                                  19   Social Security Disability Income (“SSDI”) Benefits from 2003 through 2013, and Defendant was

                                  20   entitled to reduce Plaintiff’s LTD benefits by that amount. Eirich told Plaintiff she must

                                  21   immediately repay Defendant; that Plaintiff would not receive any LTD benefits until Defendant

                                  22   had been repaid in full; that in the meantime, any LTD benefits becoming payable would be

                                  23   applied to reduce the amount of the purported overpayment; and that Defendant may charge

                                  24   Plaintiff interest if Plaintiff did not repay Defendant within thirty days. Id. Plaintiff contends that

                                  25   the threatening and abusive letter was sent in bad faith because Plaintiff’s claim file contained

                                  26   clear documentation of Plaintiff’s ineligibility for SSDI benefits. Dkt. No. 38-1 at 44 (Pl.’s fact

                                  27   66, 67), Ex. 9-10.

                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       10
                                   1             “Determinations related to assessment of punitive damages have traditionally been left to

                                   2   the discretion of the jury.” Amadeo v. Principal Mut. Life Ins. Co., 290 F.3d 1152, 1165 (9th Cir.

                                   3   2002). Viewing the evidence in the light most favorable to Plaintiff, a reasonable jury could find

                                   4   Defendant’s conduct malicious, oppressive or fraudulent. Defendant’s motion is denied as to

                                   5   Plaintiff’s prayer for punitive damages.

                                   6       IV.      OBJECTIONS

                                   7             Both parties raise several objections. The court either declines to rule on them or overrules

                                   8   them as follows. Plaintiff objects to portions of Defendant’s Statement of Facts (Dkt. No. 29-2).

                                   9   However, the court does not find any of the challenged evidence to be material, and the challenged

                                  10   evidence does not factor into the court’s reasoning. Therefore, the court declines to rule on the

                                  11   Plaintiff’s objections.

                                  12             Defendant objects to nearly all of the facts included in Plaintiff’s Separate Statement of
Northern District of California
 United States District Court




                                  13   Additional Material Disputed Facts (“Plaintiff’s Statement of Facts”). Dkt. No. 38-1. Defendant’s

                                  14   hearsay objection to facts 10, 18, 66, 67, 70, 71, 76, 77, and 80 are overruled. The court declines

                                  15   to rule on the remaining objections because the challenged evidence is immaterial to the

                                  16   disposition of the instant motion.

                                  17             Defendant also objects to Plaintiff’s Statement of Facts because it violates the court’s

                                  18   Standing Order by adding more than five pages to the Moving Separate Statement. See 2019 Civil

                                  19   Standing Order § V.B.2. Plaintiff is admonished for violating the court’s standing order.

                                  20   Plaintiff’s sixty-six page Statement of Facts far exceeds the five page limit.

                                  21       V.       CONCLUSION

                                  22       Because there are genuine disputes of material fact, Defendant’s motion for partial summary

                                  23   judgment is DENIED.

                                  24             IT IS SO ORDERED.

                                  25   Dated: August 2, 2019

                                  26                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  27                                                      United States District Judge
                                  28   Case No.: 5:17-cv-07320-EJD
                                       ORDER DENYING DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                       11
